Title: To James Madison from Andrew Shepherd, 22 December 1787
From: Shepherd, Andrew
To: Madison, James


Dr. Sir
Orange 22th. December 1787
With pleasure not long since I heard of your welfare of which I sincerely wish a continuance, from your last, it has been intimated to your freinds in this County, that it will be agreeable to you to represent them in the Convention, which I think in my own opinion will meet with a general approbation, but as there is no guarding against artfull persons from injecting their poison into the unwarie, I would beg leave to recommend your presence as soon as you conveniently could; I have not as yet heard of any other Candidate but your freind Majr. Moore, Jnr. J. G. prepares himself for the Assbly, and am pretty certain that youl. both meet with his influence. I think at present there are but few in this County agt. the new Constitution, it has lately in Richdn. been much opposed, but since I have been informed that its gaining freinds. Our Old Senator Capt Walker stands forth in Culpepper, As do’s Genl. Stevens. I have not heared for certain of any other, however it is expected there will be as there are some very great oponents. Our Assembly are still setting, & the last Accotts. we have from there, that nothing very materiale was finally done. The Tax on White persons & Young Negro’s is expected to be taken off, as it had passed the lower house, that the Certificate Tax was to be with drawn, & to be purchased up by the Executive as they could from the holders—an additionall duty expected to be laid on Spirits &ca. I wish they may not go into extremes on that afair. As youl. no doubt be more fully informed of these circumstances from other correspondents, youl. please execuse me from takeing up yr time, on so triffling an information. All freinds in their common situation, & wishing you a safe return to them I am with the Compliments of the approaching Season D Sir Your most affet & Hul Svt
Andrew Shepherd
